DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Drawings
The drawings were received on March 10, 2022.  These drawings are acceptable.
Claim Objections
Claim 1 is objected to because of the following informalities:  in line 5, change “the corresponding action signal” to --a corresponding action signal-- to avoid a lack of antecedent basis for the limitation in the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 8-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cai et al (CN 203278823) [translation is provided with Office Action].
                                
    PNG
    media_image1.png
    570
    611
    media_image1.png
    Greyscale

Regarding claim 1, Cai et al disclose [see Fig. 2 above] a facilitating debugging electronic
Device (power carrier data transmission system 10), comprising: a power-supply interface (transmit mode 12); a signal processing circuit (receive mode 14) configured for receiving and processing an access signal (carrier signal SCW) received from the power-supply interface (12), and driving an action signal output circuit (output unit 146) to output a corresponding action signal (multimedia signal MS) according to the access signal (SCW), wherein an input end [via power processing unit 142] of the signal processing circuit (14) is connected to an output end [via power processing unit 128] of the power-supply interface (12); wherein the action signal output circuit (146) connected to an output end of the signal processing circuit (14), for outputting a detectable action signal (multimedia signal MS).
Regarding claim 2, Cai et al disclose wherein the signal processing circuit (14) comprises a rectifying unit (carrier separation unit 144), an input circuit (power processing unit 142), a logic operation circuit [not shown but part of unit 144] and an output circuit (output unit 146); and the access signal (SCW) is successively transmitted through the rectifying unit (144), the input circuit (142), logic operation circuit [not shown] and the output circuit (146), and is outputted to the action signal output circuit (146).
Regarding claim 8, Cai et al disclose wherein the action signal output circuit (146) is action signal output circuit of light wave, electromagnetic wave, sound wave / ultrasonic wave or mechanical vibration wave, and correspondingly, the action signal (MS) is a signal of light wave, electromagnetic wave, sound wave / ultrasonic wave or mechanical vibration wave.
Regarding claim 9, Cai et al disclose wherein the electronic device (10) is LED light, LDO, LVD, charging management IC, wireless RF module, voice IC, microcomputer MCU, memory, sensor, servo, servo motor, wearable electronic device, handheld smart electronic device, electronic measuring device [see paragraphs [0002]-[0008] for details] or electronic toy.
Conclusion
Allowable Subject Matter
Claims 3-7 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11-20 are allowed over the prior art.
The following is a statement of reasons for the indication of allowable subject matter:  regarding claim 3, the primary reason for the allowance of the claim is due to the rectifying unit comprises wherein the voltage division circuit comprises a pull-up/pull-down resistor and a series resistor/diode connected in series thereto, the pull-up/pull-down resistor and the series resistor/diode output signals to the input circuit after voltage division.
Regarding claim 4, the primary reason for the allowance of the claim is due to the signal processing circuit further comprises a storage circuit connected to the logic operation circuit.
Regarding claim 5, the primary reason for the allowance of the claim is due to a frequency/reference voltage regulating unit for regulating the clock vibrating frequency and reference voltage of the electronic device.
Regarding claim 6, the primary reason for the allowance of the claim is due to a reset unit, which is used to controlling the reset and restart of the electronic device.
Regarding claim 7, the primary reason for the allowance of the claim is due to the output circuit is PWM output circuit.
Regarding claim 11, the primary reason for the allowance of the claim is due to a system for debugging electronic device comprising, in combination with other limitations, a master device comprising a master processing circuit and a testing device as claimed. Since claims 12-18 depend from claim 11, they also have allowable subject matter. 
Regarding claim 19, the primary reason for the allowance of the claim is due to a method for debugging device comprising, in combination with other limitations, a master device comprising a master processing circuit and a testing device as claimed. Since claim 20 depends from claim 19, it also has allowable subject matter.
Base on the amendment to the claims, the following is being applied.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMELE M HOLLINGTON whose telephone number is (571)272-1960. The examiner can normally be reached Mon-Fri 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERMELE M HOLLINGTON/             Primary Examiner, Art Unit 2858